
	

113 S2477 IS: Egyptian Military Coup Act of 2014
U.S. Senate
2014-06-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2477
		IN THE SENATE OF THE UNITED STATES
		
			June 17, 2014
			Mr. Paul introduced the following bill; which was read twice and referred to the Committee on Foreign Relations
		
		A BILL
		To prohibit certain foreign assistance to the Government of Egypt as a result of the July 3, 2013,
			 military coup d'état.
	
	
		
			1.
			Short
			 title
			This Act may be cited as
			 the Egyptian Military Coup Act of 2014.
		
			2.
			Foreign
			 assistance restrictions in response to Egyptian military coup d'état
			
				(a)
				Findings
				Congress makes the following
			 findings:
				
					(1)
					On June 30, 2012,
			 Mohamed Morsi was elected President of Egypt in elections that were
			 certified
			 as free and fair by the Egyptian Presidential Election Commission and the
			 United Nations.
				
					(2)
					On July 3, 2013,
			 the military of Egypt removed the democratically elected President of
			 Egypt,
			 arrested his supporters, and suspended the Constitution of Egypt. These
			 actions
			 fit the definition of a military coup d'état.(3)On August 14, 2013, Egyptian security forces killed over 600 protestors in the dispersal of a
			 demonstration in Rabaa, Egypt.(4)Since the July 2013 military coup d'état, the Egyptian military and security officials are
			 estimated to have killed more than 1,000 Egyptian citizen protestors.(5)On January 17, 2014, President Barack Obama signed into law the Consolidated Appropriations Act,
			 2014 (Public Law 113–76), which included language in section 
			 7041(a) that conditioned economic assistance to the  Government of Egypt
			 on concrete and measurable actions to restore democracy to the citizens of
			 Egypt.(6)On April 23, 2014, President Obama approved the transfer of 10 AH–64 Apache Helicopters and
			 $650,000,000 in financial aid to the military-controlled Government of
			 Egypt.(7)On April 28, 2014, a court in Egypt sentenced 683 Egyptian citizens to death for protests in the
			 town of Edwa, Egypt, following a five-minute hearing that was not long
			 enough to recite the full names of the accused.(8)On May 5, 2014, Former Army Chief Abdul Fattah al-Sisi, who led Egyptian military forces in the
			 coup d’état against a ruling party that was elected with 51.7 percent of
			 the vote, said on Egyptian television that, if elected, the previous
			 ruling political party would not exist.(9)On May 6, 2014, a court in Egypt banned members of the National Democratic Party from participating
			 in any Presidential, parliamentary, or local elections.
					(10)
					Pursuant to
			 section 7008 of the Department of State, Foreign Operations, and Related
			 Programs Act, 2012 (division I of Public Law 112–74; 125 Stat. 1195), the
			 United States is legally prohibited from providing foreign assistance to
			 any
			 country whose duly elected head of government is deposed by a military
			 coup
			 d'état, or removed in such a way that the military plays a decisive
			 role.
				
					(11)
					The United States
			 has suspended aid to countries that have undergone military coups d'état
			 in the
			 past, including the Ivory Coast, the Central African Republic, Thailand,
			 Mali,
			 Fiji, and Honduras.
				
				(b)
				Foreign
			 assistance to the Government of Egypt
				
					(1)
					Restrictions on
			 assistance under section 7008
					In accordance with section 7008 of the
			 Department of State, Foreign Operations, and Related Programs Act, 2012
			 (division I of Public Law 112–74; 125 Stat. 1195), the United States
			 Government, including the Department of State, shall refrain from
			 providing to
			 the Government of Egypt the assistance restricted under such section.
				
					(2)
					Additional
			 restrictions
					In addition to the restrictions referred to in
			 paragraph (1), the following restrictions shall be in effect with respect
			 to
			 United States assistance to the Government of Egypt:
					
						(A)
						Deliveries of
			 defense articles currently slated for transfer to Egyptian Ministry of
			 Defense
			 (MOD) and Ministry of Interior (MOI) shall be suspended until the
			 President
			 certifies to Congress that democratic national elections have taken place
			 in
			 Egypt followed by a peaceful transfer of power.
					
						(B)
						Provision of
			 defense services to Egyptian MOD and MOI shall be halted immediately until
			 the
			 President certifies to Congress that democratic national elections have
			 taken
			 place in Egypt followed by a peaceful transfer of power.
					
						(C)
						Processing of
			 draft Letters of Offer and Acceptance (LOAs) for future arms sales to
			 Egyptian
			 MOD and MOI entities shall be halted until the President certifies to
			 Congress
			 that democratic national elections have taken place in Egypt followed by a
			 peaceful transfer of power.
					
						(D)
						All costs
			 associated with the delays in deliveries and provision of services
			 required
			 under subparagraphs (A) through (C) shall be borne by the Government of
			 Egypt.
					
